                 Case 1:19-cv-02624-DLB Document 18 Filed 07/08/20 Page 1 of 7



                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
          CHAMBERS OF                                                                       101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                                   BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                     (410) 962-7810
                                                                                                 Fax: (410) 962-2577
                                                                                          MDD_DLBChambers@mdd.uscourts.gov




                                                             July 8, 2020

       LETTER TO THE PARTIES

               RE:     Charles B. v. Saul
                       Civil No. DLB-19-2624

       Dear Plaintiff and Counsel:

                On September 10, 2019, Plaintiff Charles B., who appears pro se, petitioned this Court to
       review the Social Security Administration’s (“SSA’s”) final decision to deny his claims for
       Disability Insurance Benefits and Supplemental Security Income. ECF No. 1. This case is
       before me by consent of the parties. ECF Nos. 4, 9. I have considered Plaintiff’s complaint and
       the Commissioner’s motion for summary judgment.1 ECF No. 1, 16. I find that no hearing is
       necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if
       it is supported by substantial evidence and if the SSA employed proper legal standards. See 42
       U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that
       standard, I will grant the Commissioner’s motion, and affirm the SSA’s judgment pursuant to
       sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

                Plaintiff filed his claims for benefits on November 28, 2016, alleging a disability onset
       date of July 19, 2016. Administrative Transcript (“Tr.”) 224-33. His claims were denied
       initially and on reconsideration. Tr. 142-47, 149-62. An Administrative Law Judge (“ALJ”)
       held a hearing on October 23, 2018, at which Plaintiff was represented by counsel. Tr. 40-67.
       Following that hearing, the ALJ determined that Plaintiff was not disabled within the meaning of
       the Social Security Act during the relevant time frame. Tr. 10-24. The Appeals Council denied
       Plaintiff’s request for review, Tr. 1-6, so the ALJ’s decision constitutes the final, reviewable
       decision of the SSA.

              The ALJ found that Plaintiff suffered from the severe impairments of “left shoulder
       surgery (status post rotator tear and bicep tear surgery and osteoarthritis), obesity, depression,
       and anxiety.” Tr. 12. Despite these impairments, the ALJ determined that Plaintiff retained the
       residual functional capacity (“RFC”) to:



       1
        After the Commissioner filed his motion, the Clerk’s Office sent a Rule 12/56 letter to Plaintiff, advising
       him of his opportunity to file a response and potential consequences of failing to oppose the dispositive
       motion. ECF No. 17. Plaintiff did not file a response.
          Case 1:19-cv-02624-DLB Document 18 Filed 07/08/20 Page 2 of 7
Charles B. v. Saul
Civil No. DLB-19-2624
July 8, 2020
Page 2

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except he
       can lift and carry 20 pounds occasionally and less than 10 pounds frequently; he
       can stand and walk for 6 hours in an 8 hour day, and sit for 6 hours in an 8 hour
       day; he can occasionally stoop, kneel, crouch, and crawl, and he can climb
       frequently (except never requires the use of ladders, ropes, and scaffolds); he can
       perform jobs with occasional overhead, lateral, and front reaching with his left
       arm; he can perform jobs with frequent exposure to vibrations and hazard s; he can
       perform jobs consisting of unskilled, routine, and repetitive tasks, involving only
       simple, work-related decisions, with only occasional changes in the routine work
       setting and only occasional interaction with supervisors, coworkers, and the
       public; and his time off task during the workday can be accommodated by normal
       breaks.

Tr. 16. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform his past relevant work as a material handler or electrician apprentice
but could perform other jobs existing in significant numbers in the national economy. Tr. 22-23.
Accordingly, the ALJ determined that Plaintiff was not disabled. Tr. 23.

       I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart,
386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
of a pro se action challenging an adverse administrative decision, including: (1) examining
whether the SSA’s decision generally comports with regulations, (2) reviewing the ALJ’s critical
findings for compliance with the law, and (3) determining from the evidentiary record whether
substantial evidence supports the ALJ’s findings). For the reasons described below, the ALJ’s
decision applied the correct legal standards and its conclusions are supported by substantial
evidence.

        Before reviewing the ALJ’s decision in Plaintiff’s case, it is worth explaining that the
standard of review in any Social Security appeals case is couched in federal statute and case law.
Under 42 U.S.C. § 405(g), “[t]he findings of the Commissioner of Social Security as to any fact,
if supported by substantial evidence, shall be conclusive.” As explained by the Fourth Circuit:

       Under the Social Security Act, [the court] must uphold the factual findings of the
       Secretary if they are supported by substantial evidence and were reached through
       application of the correct legal standard. 42 U.S.C. §§ 405(g), 1383(c)(3);
       Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.1987). Substantial evidence is
       “such relevant evidence as a reasonable mind might accept as adequate to support
       a conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting
       Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); “[i]t consists of
       more than a mere scintilla of evidence but may be somewhat less than a
       preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.1966). In
       reviewing for substantial evidence, we do not undertake to re-weigh conflicting
       evidence, make credibility determinations, or substitute our judgment for that of
       the Secretary. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.1990). “Where
          Case 1:19-cv-02624-DLB Document 18 Filed 07/08/20 Page 3 of 7
Charles B. v. Saul
Civil No. DLB-19-2624
July 8, 2020
Page 3

       conflicting evidence allows reasonable minds to differ as to whether a claimant is
       disabled, the responsibility for that decision falls on the Secretary (or the
       Secretary’s designate, the ALJ).” Walker v. Bowen, 834 F.2d 635, 640 (7th
       Cir.1987). The issue before us, therefore, is not whether [Plaintiff] is disabled,
       but whether the ALJ’s finding that she is not disabled is supported by substantial
       evidence and was reached based upon a correct application of the relevant law.
       See Coffman, 829 F.2d at 517.

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, a court does not review the
evidence afresh; rather, it reviews the decision of the ALJ and evaluates whether the ALJ’s
decision is supported by the record. See Theresa S. v. Saul, Civil No. TMD-18-2850, 2020 WL
433861, at *4 (D. Md. January 28, 2020) (explaining that a court will not review the evidence in
a Social Security appeal de novo, “or undertake to reweigh conflicting evidence, make credibility
determinations, or substitute its judgment for that of the Commissioner”).

        In Plaintiff’s case, the ALJ proceeded in accordance with applicable law. See 20 C.F.R.
§§ 404.1520(a), 416.920(a) (describing the SSA’s five-step sequential evaluation for determining
disability). The ALJ ruled in Plaintiff’s favor at step one and determined that he had not engaged
in substantial gainful activity between the alleged onset date and the date of the opinion. Tr. 12;
see 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). At step two, the ALJ then considered the
severity of each of the impairments that Plaintiff claimed prevented him from working. Tr. 12-
13; see 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). The ALJ found that Plaintiff’s left
shoulder surgery, obesity, depression, and anxiety were severe impairments. Tr. 12-13. The
ALJ also discussed Plaintiff’s glaucoma and its treatment, including management of his
symptoms with “topical medication and over the counter pain medication.” Tr. 13. The ALJ
determined that Plaintiff’s glaucoma was not a severe impairment because “while the claimant
indicated that his eyes are intermittently blurry and he has headaches, there is no indication that
his glaucoma causes any limitations.” Id.

        At step three, the ALJ determined that Plaintiff’s physical and mental impairments did
not meet or medically equal the criteria of any listings. Tr. 13-15; see 20 C.F.R. §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). In order to meet the requirements of a listed impairment,
the claimant must meet all of the elements of the listed impairment. Sullivan v. Zebley, 493 U.S.
521, 530 (1990); Hays, 907 F.2d at 1456-58. The ALJ identified and considered Listings 1.02B
(major dysfunction of an upper extremity joint), 12.04 (depressive, bipolar, and related
disorders), and 12.06 (anxiety and obsessive-compulsive disorders). Because obesity is not a
listed impairment, the ALJ considered Plaintiff’s obesity under Social Security Ruling (“SSR”)
02-1p.

        With respect to Plaintiff’s physical impairments, the ALJ noted that the evidence showed
that Plaintiff’s obesity did not increase his psychological symptoms and that he “had a normal
gait and [did] not require an assistive device.” Tr. 13-14. Therefore, the ALJ concluded that
Plaintiff’s obesity was not of “such severity as found in any listing.” Id. With respect to Listing
1.02B, the ALJ explained that Plaintiff had not met the listing’s requirement of showing an
          Case 1:19-cv-02624-DLB Document 18 Filed 07/08/20 Page 4 of 7
Charles B. v. Saul
Civil No. DLB-19-2624
July 8, 2020
Page 4

“inability to perform fine and gross movements effectively” because he “was noted as having 5/5
handgrip strength in both hands.” Tr. 13; see 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 1.02B.

         Regarding Plaintiff’s mental impairments, the ALJ considered his mental functioning as
required by the regulations. See 20 C.F.R. §§ 404.1520a, 416.920a. The technique requires
analysis of: (1) “paragraph A criteria,” which consist of a set of medical findings; (2) “paragraph
B criteria,” which consist of a set of impairment-related functional limitations; and (3)
“paragraph C criteria,” which relate to “serious and persistent” disorders lasting at least two
years with a history of ongoing medical treatment and marginal adjustment. 20 C.F.R., Pt. 404,
Subpt. P, App’x 1, § 12.00(A), (G). A claimant’s impairments meet Listings 12.04 and 12.06 by
satisfying either the paragraph A and paragraph B criteria, or the paragraph A and paragraph C
criteria. Id. § 12.00(A)(2). Paragraph B consists of four broad functional areas including: (1)
understanding, remembering, or applying information; (2) interacting with others; (3)
concentrating, persisting, or maintaining pace, and (4) adapting or managing oneself. Id. §
12.00(A)(2)(b). An ALJ uses a five-point scale to rate a claimant’s degree of limitation in the
four areas: none, mild, moderate, marked, or extreme. 20 C.F.R. §§ 404.1520a(c)(4),
416.920a(c)(4). A claimant must show extreme limitation in one area, or marked limitation in
two areas, to be deemed to have met the paragraph B criteria. 20 C.F.R. Pt. 404, Subpt. P, App’x
1 § 12.04(B).

        Here, the ALJ assigned a rating to the paragraph B criteria, citing substantial evidence in
the record, and found that Plaintiff had a mild limitation in the area of concentration, persistence,
or pace, and a moderate limitation in the other three functional areas. Tr. 14-15. The ALJ also
found that the record lacked evidence showing that the paragraph C criteria had been met. Tr.
15. Therefore, the ALJ concluded that Plaintiff’s mental impairments did not meet Listings
12.04 or 12.06. Id.

        Before continuing to step four, the ALJ evaluated Plaintiff’s residual functional capacity
(“RFC”) by assessing the extent to which his impairments limited his ability to work. A
claimant’s RFC represents “the most [he] can still do despite [his] limitations.” 20 C.F.R. §§
404.1545(a)(1), 416.945(a)(1). When performing an RFC assessment, an ALJ is tasked with
considering all relevant evidence, including a claimant’s medical history, medical signs and
laboratory findings, the effects of treatment, reports of daily activities, lay evidence, recorded
observations, medical source statements, evidence from attempts to work, need for a structured
living environment, and the effects of symptoms, including pain, that are reasonably attributed to
a medically determinable impairment. Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184,
at *2; see also 20 C.F.R. §§ 404.1529, 404.1545.

       Here, the ALJ summarized Plaintiff’s subjective statements and testimony, treatment
records, and medical opinions. Tr. 16-22. The ALJ determined that Plaintiff’s “medically
determinable impairments could reasonably be expected to cause the alleged symptoms,” but
found that his testimony as to the intensity, persistence, and limiting effects of his symptoms was
“not entirely consistent with the medical evidence and other evidence in the record.” Tr. 17; see
          Case 1:19-cv-02624-DLB Document 18 Filed 07/08/20 Page 5 of 7
Charles B. v. Saul
Civil No. DLB-19-2624
July 8, 2020
Page 5

Chater, 76 F.3d at 594 (explaining the Fourth Circuit’s two-part test for evaluating a claimant’s
subjective complaints).

        The ALJ found that “[Plaintiff’s] limitations [did] not generally affect his ability to
complete activities of daily living.” Tr. 19. The ALJ cited to Plaintiff’s own reports to
contradict his allegations of his symptoms’ severity, including his ability to do laundry weekly,
apply for jobs, and travel out of state for his birthday and a cookout. Tr. 19; see also Tr. 263-64
(Plaintiff’s self-report of his function, noting no problems with personal care, ability to prepare
simple meals like oatmeal and cereal, and that he did not do house or yard work because of his
patience level and not wanting to “mix wrong chemicals”).

        The ALJ reviewed the medical evidence, beginning with Plaintiff’s left shoulder surgery,
recovery, and subsequent limitations. Tr. 17. The ALJ summarized his treatment records and
concluded that “[his] recent left shoulder surgery and documented limited range of motion in his
left arm supports a light [RFC] including occasional overhead, lateral, and frontal reaching with
his left arm and the inability to climb using ladders, ropes, and scaffolds.” Id. The ALJ
discussed Plaintiff’s obesity and explained that he included in the RFC “restrictions on climbing,
kneeling, crouching, crawling, balancing and stooping” to accommodate his obesity. Tr. 17-18.

        The ALJ also discussed Plaintiff’s treatment for depression and anxiety. Tr. 18. The
ALJ noted that Plaintiff “consistently presented with a depressed or anxious mood,” but that “he
was generally noted as being cooperative and having a logical thought process” and “having
cognition, insight, and judgment within normal limits, and average intelligence.” Id. The ALJ
noted that Plaintiff experienced “intermittent anxiety attacks triggered by high stress
environments.” Id. The ALJ explained that the RFC accommodated Plaintiff’s depression and
anxiety by limiting him to “unskilled, routine, and repetitive tasks, involving only simple work-
related decisions, and only occasional changes in routine work setting.” Id. The ALJ found that
normal breaks would accommodate Plaintiff’s time off task, and that he was “limited to only
occasional interaction with supervisors, coworkers, and the public” due to his history of
workplace conflict. Id.

        Finally, the ALJ assigned weight to the opinions rendered by examining and non-
examining medical sources. Regarding Plaintiff’s physical impairments, the ALJ gave little
weight to the State agency consultant’s opinion at the initial level that Plaintiff did not have any
severe impairments. Tr. 19. The ALJ gave partial weight to the State agency consultant’s
opinion on reconsideration that Plaintiff’s “continuing recovery from his left shoulder surgery
support[ed] a limitation to light work and a limitation in reaching, with his left side, in front
and/or laterally, and overhead.” Id. The ALJ gave little weight to a Social Services case
manager’s opinion that Plaintiff had “no restrictions” in his ability to sit, stand, walk, bend, and
squat because “his obesity would affect his ability to bend and squat.” Id. The ALJ gave little
weight to the opinion of consultative examiner, Dr. Charles T. Weng, that Plaintiff “was able to
sit, communicate, walk, and use both arms and hands for grasping, pulling, [and] lifting” because
the opinion did not address “the frequency at which the claimant [could] perform these exertional
          Case 1:19-cv-02624-DLB Document 18 Filed 07/08/20 Page 6 of 7
Charles B. v. Saul
Civil No. DLB-19-2624
July 8, 2020
Page 6

activities” or “the claimant’s left shoulder surgery and pain that limit his overhead, lateral, and
frontal reaching ability.” Tr. 20.

        Regarding the opinion evidence of Plaintiff’s mental impairments, the ALJ gave partial
weight to the November 2016 State agency consultant’s opinion that Plaintiff had no limitation
in understanding and memory, and moderate limitation in sustaining concentration, and that
Plaintiff had symptoms of bipolar disorder. Id. The ALJ found that the record supported
“moderate limitations in memory and understanding and adaptation, but only mild limitations in
concentration, persistence and pace,” and did not support a diagnosis of bipolar disorder. Id.
The ALJ gave partial weight to the January 2017 State agency consultant’s opinion that Plaintiff
could understand and retain simple instructions, and “complete simple tasks for an eight-hour
period at an appropriate pace, and sustain this level across days and weeks,” and “cooperate on
simple, routine tasks and transactions and [could] adapt to most changes and task demands on a
sustained basis.” Id. The ALJ “disagree[d] that [Plaintiff] ha[d] moderate limitations in
concentration, pace, and persistence,” but agreed that he could “perform unskilled, routine and
repetitive tasks, involving only simple, work-related decisions, with occasional changes in his
routine work setting.” Id. The ALJ gave little weight to the August 2017 State agency
consultant’s opinion on reconsideration that Plaintiff’s depression and anxiety were not severe
impairments because the “opinion [was] inconsistent with the medical evidence of record.” Id.

        The ALJ also appropriately considered and explained the evaluation of Plaintiff’s treating
physicians’ opinions. The ALJ discussed the opinions of Dr. Hardik Yadav, M.D. that Plaintiff
was markedly limited in several areas of mental functioning, including remembering locations
and work-like procedures, performing activities within a schedule, maintaining regular
attendance, and appropriately responding to changes in the work setting. Tr. 21. The ALJ gave
Dr. Yadav’s opinion partial weight because it was “not supported by the record evidence, which
shows no serious limitation in the claimant’s ability to perform the aforementioned tasks on a
sustained basis.” Tr. 21. The ALJ gave partial weight to the GAF scores assigned to Plaintiff by
Dr. Yadav and his psychologist, Dr. Boatman, because “although these scores are within the mild
range, the claimant still complains of intermittent panic attacks.” Tr. 20-21.

        The ALJ concluded his RFC discussion with a summary of Plaintiff’s impairments and
the assessed RFC limitations to accommodate them:

       In sum, the claimant testified to a range of activities and symptoms with the
       limitations adopted herein. His recent left shoulder surgery and limited range of
       motion on his left side is accounted for by a limitation to light work and frequent
       climbing, except never using ladders, ropes, or scaffolds and the limitation on
       vibrations. In addition, the claimant's consistently documented BMI over 30 is
       also accounted for by a limitation to a light exertional level, and the postural
       restrictions and restrictions on hazards. Furthermore, the claimant's intermittent
       anxiety attacks and consistent symptoms of anxiety and depression are accounted
       for in the limitation to unskilled, routine, and repetitive tasks, involving only
       simple work-related decisions, with only occasional changes in the routine work
          Case 1:19-cv-02624-DLB Document 18 Filed 07/08/20 Page 7 of 7
Charles B. v. Saul
Civil No. DLB-19-2624
July 8, 2020
Page 7

       setting. The claimant's history of conflict in the workplace with supervisors and
       coworkers is accounted for in the limitation to occasional interactions with
       supervisors, coworkers, and the public. Moreover, the claimant's occasional
       difficulty concentrating due to his anxiety is accounted for by a limitation to
       normal breaks to accommodate the time he would be off task during a workday.

Tr. 22. Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is
other evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence
or to substitute my own judgment for that of the ALJ. Hays v. Sullivan, 907 F.2d 1453, 1456
(4th Cir. 1990). In considering the entire record, and given the evidence outlined above, I find
that the ALJ supported the RFC determination with substantial evidence.

         At steps four and five, the ALJ, relying on the vocational expert’s (VE’s”) testimony,
determined that Plaintiff was unable to perform his past relevant work of material handler or
electrician apprentice. Tr. 22; see 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). However,
in accordance with the VE’s testimony, the ALJ determined that a person with Plaintiff’s RFC
could perform a restricted range of light jobs existing in significant numbers in the national
economy, including routing clerk, ticket taker, and marker II. Tr. 22-23, 66; U.S. Dep’t of
Labor, Dictionary of Occupational Titles §§ 222.687-022, 344.667-010, 920.687-126 (4th ed.
1991). Because the ALJ determined that there were jobs existing in significant numbers in the
national economy that Plaintiff could perform, he appropriately concluded that Plaintiff was not
disabled under Social Security law. Tr. 23; see 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v)
(“If you can make an adjustment to other work, we will find that you are not disabled .”).

       For the reasons set forth herein, Defendant’s Motion for Summary Judgment, ECF No.
16, is GRANTED, and the SSA’s judgment is AFFIRMED pursuant to sentence four of 42
U.S.C. § 405(g). The Clerk is directed to CLOSE this case.


                                                Sincerely yours,

                                                           /s/

                                                Deborah L. Boardman
                                                United States Magistrate Judge
